Citation Nr: 1606454	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  08-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability, to include as secondary to service-connected neck strain and low back strain.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a lung disability to include as due to an undiagnosed illness.

4.  Entitlement to an increased rating for recurrent neck strain, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for low back strain, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for residuals of traumatic brain injury (TBI), evaluated as 10 percent disabling prior to October 23, 2008, and 40 percent on and after that date.

7.  Entitlement to an effective date earlier than May 30, 2007, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 10, 1988 to May 2, 1988 with the Army National Guard and from October 1990 to March 1992 with the Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, September 2006, January 2008, July 2008, September 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2005, the RO assigned an increased 30 percent rating for low back strain and an increased 20 percent rating for recurrent neck strain, each effective from September 17, 2004.  Additional relevant evidence was received within one year of that decision; therefore, the RO readjudicated the claims in September 2006.  In the September 2006 rating decision, the RO confirmed the 30 and 20 percent ratings assigned for the low back strain and neck strain and further denied entitlement to a disability rating in excess of 10 percent for headaches and entitlement to a TDIU.  

In January 2008, the RO denied entitlement to service connection for a right knee disorder and found that new and material evidence had not bene presented to reopen a claim of entitlement to service connection for a lung disorder.  Thereafter, additional relevant service department records were associated with the claims folder.  See 38 C.F.R. § 3.156(c).  As a result, the RO readjudicated the claims for service connection for right knee and lung disorders in a September 2009 rating decision.  

In July 2008, the RO denied service connection for a thoracic spine disability.  

The RO granted a TDIU in a July 2010 rating action, effective on October 23, 2008.  The RO also increased the rating for the residuals of TBI to 40 percent, effective on October 23, 2008.  In September 2013, the RO assigned an earlier effective date of May 30, 200t for the award of the TDIU.   

In support of his claims, the Veteran testified at a hearing before the undersigned at the RO in December 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded to ensure that all appropriate development has been accomplished, so that the Veteran will be afforded every due consideration.  

The e-folders show that the Veteran applied for Social Security Administration (SSA) benefits.  See the September 2007 SSA determination letter that was associated with the e-folder in March 2010.  The Veteran also refers to receiving VA vocational rehabilitation assistance in a letter dated December 8, 2005.  The medical records associated with his claims for SSA benefits, as well as his VA Vocational Rehabilitation folder should be obtained.    

Also, it does not appear that the Veteran's complete VA and private treatment records have been obtained.  Additional development is required, as described below.

The Veteran contends that the service-connected disabilities of the neck and low back either caused or aggravate the thoracic spine disability.  In an April 2008 medical examination report, a QTC physician found that neither of the Veteran's service-connected disabilities led to the development of degenerative arthritis of the thoracic spine.  However, the physician did not consider whether the thoracic spine disability was or has been aggravated by the service-connected neck and low back disabilities.  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition.  In other words, the examiner should have commented on whether the service connected neck and low back disabilities aggravate (meaning chronically worsens) the thoracic spine disability.  Accordingly, an additional medical opinion is required.

As the case must be remanded for the foregoing reasons, the Veteran should be scheduled for VA examinations to assess the current severity of his TBI residuals, neck strain and low back strain.  VA examinations are also in order concerning the Veteran's right knee and lung disorder claims.  

Finally, the claim of entitlement to an earlier effective date for the grant of a TDIU is inextricably intertwined with the service connection and higher rating claims.  The outcome of his appeal on these issues has an immediate effect on his claim for an earlier effective date for the grant of a TDIU.  Consideration of this claim must be deferred pending resolution of his current claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Boston/Bedford VA healthcare system, dated from March 1992 to March 1999 (to include any archived records), and dated from September 2003 to the present.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Lowell Community Health Center and/or Dragan Petakov, M.D., dated from March 1992 forward; from the Lahey Clinic and/or Peter Dempsey, M.D., dated from March 1992 forward; from Carlos Del Rio, M.D., dated from May 2007 forward; from Lawrence Family Doctors and/or Joel Gora, M.D., dated from March 1992 forward; from Lawrence General Hospital, dated from march 1992 forward; and from Alberto Sobrada, M.D., dated from March 1992 forward.

3.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits, to include in 1997. 
 
4.  Obtain the Veteran's VA vocational rehabilitation folder, and associate it with the VBMS e-folder.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of his entire spine.  The claims file must be made available to the examiner for review. All pertinent clinical findings must be reported. 

The examiner must identify and describe the severity of all residuals of the Veteran's cervical and lumbar spine disorders.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

With respect to the thoracic spine, the examiner should provide opinions on the following:

(a)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's thoracic spine disorder had its clinical onset during active service or is related to any incident of service?

In providing this opinion, the examiner must consider and address the service treatment records showing that the Veteran was in a motor vehicle accident (MVA) in December 1990 and had head trauma in November 1991 and January 1992.  The Veteran has already been awarded service connection for cervical and lumbar spine disorders as a result of the MVA.  The examiner should also acknowledge the July 28, 1999 diagnostic testing showing degenerative changes of the Veteran's thoracic spine.

(b)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's thoracic spine disorder was caused by his service-connected neck and/or low back disabilities?

(c)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's thoracic spine disorder was aggravated by (meaning chronically worsened) by his service-connected neck and low back disabilities?

A rationale must be provided for the medical opinion.  

6.  Schedule the Veteran for appropriate VA examination to assess the severity of his TBI residuals.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

7.  Schedule the Veteran for an appropriate VA examination of his right knee.  The claims file must be made available to the examiner for review. All pertinent clinical findings must be reported. 

The examiner must identify all current right knee disorders found to be present.

The examiner should provide an opinion on the following:

Is it at least as likely as not (i.e., 50% or greater probability) that any current right disorder had its clinical onset during active service or is related to any incident of service, to include the in-service twisting injury to the right knee in March 1990 with a diagnosis of sprain?

A rationale must be provided for the medical opinion.  

8.  Schedule the Veteran for a VA pulmonary examination.  The claims file must be made available to the examiner for review.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the claimed pulmonary condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed pulmonary disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

A rationale must be provided for the medical opinion.  

9.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

